In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for a writ of mandamus and/or prohibition regarding an expedited election matter.
IT IS ORDERED by the court, sua sponte, that an alternative writ be, and hereby is, granted.
IT IS FURTHER ORDERED that the parties shall file their merit briefs, and any evidence they intend to present, on or before March 5, 1996. No extensions of time for the filing of briefs or evidence will be permitted.
Douglas, F.E. Sweeney and Cook, JJ., dissent and would grant the motion to dismiss.